Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 29, 2021

                                       No. 04-21-00067-CV

                                       Calvin HUMPHREY,
                                             Appellant

                                                 v.

             VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                                Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12246
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER

       The reporter’s record was due March 22, 2021, but it was not filed. On March 26, 2021,
the court reporter filed a notification of late record stating appellant has not paid or made
arrangements to pay the reporter’s fee to prepare the record and appellant is not entitled to the
record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court by April 8, 2021 that either (1)
the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to
pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. If appellant fails to file such proof within the time provided, appellant’s brief will
be due April 28, 2021, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court